Citation Nr: 1640589	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  11-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for a back disorder

2.  Entitlement to service connection for an ulcer disorder including as due to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a gastrointestinal disorder including gastroesophageal reflux disease (GERD), and other than an ulcer disorder, including as due to service-connected PTSD.

4.  Entitlement to a higher initial rating higher for PTSD, currently evaluated as 30 percent disabling from April 11, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The March 2009 decision granted service connection for PTSD, that was assigned an initial 30 percent rating from April 11, 2008, and declined to reopen the Veteran's claim for service connection for a back disorder.  The October 2009 rating decision denied service connection for GERD and an ulcer condition as due to service-connected PTSD.

In July 2016, the Veteran and his wife testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

The Board is mindful that a claim should be broadly construed and, thus, the Veteran's claim has been recharacterized to encompass diagnoses beyond GERD (but other than an ulcer disorder).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In April 2011, the Veteran reported treatment for a hernia in service due to heavy lifting (4/18/11 VBMS VA 21-4138 Statement in Support of Claim).  The March 2009 rating decision declined to reopen his claim for service connection for a right inguinal hernia.  He did not appeal that determination.  The issue of whether new and material evidence was received sufficient to reopen a claim for service connection for a hernia disability has been raised by the record in the April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The reopened claim for service connection for a back disorder, and the claims for service connection for an gastrointestinal disability other than an ulcer, and an increased initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his July 2016 Board hearing, and in a July 2016 signed statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal with regard to his claim for service connection for an ulcer disorder, including as due to service-connected PTSD.

2.  An April 2006 rating decision denied service for osteoarthritis with disc space narrowing at L3/4 and L4/5 (claimed as a back disorder); the Veteran perfected an appeal of this determination but withdrew his appeal; and new and material evidence was not received within one year of issuance of the rating decision.

3.  The evidence added to the record since the April 2006 decision relates to a basis for the previous denial and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claim for service connection for an ulcer disorder, including as due to service-connected PTSD.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The April 2006 rating decision denying entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

3.  Evidence received since the April 2006 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claim for service connection for an ulcer disorder, including as due to service-connected PTSD, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim for service connection for an ulcer disorder including as due to service-connected PTSD and it is dismissed.




II. New and Material Evidence

The April 2006 rating decision denied the Veteran's claim for service connection for osteoarthritis with disc space narrowing at L3/4 and L4/5 (claimed as a back disorder) on the basis that the condition was not incurred in or caused by active service nor was arthritis manifested to a compensable degree within a presumptive period (one year) after discharge from active service.

The Veteran was notified of the RO's April 2006 determination and his appellate rights and perfected an appeal in November 2006 (11/17/06 VBMS VA 9 Appeal to Board of Appeals).  He withdrew his appeal in a June 2007 signed statement (6/6/07 VBMS VA 21-4138 Statement in Support of Claim).  Moreover, new and material evidence was not received within one year of issuance of the April 2006 decision to preclude finality pursuant to 38 C.F.R. § 3.156 (b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the April 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The language of 38 C.F.R. § 3.156 (a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the April 2006 rating decision includes VA and non-VA medical records and examination reports, dated from June 2000 to March 2016, some duplicative of those previously considered by the RO, the Veteran's written statements, and his and his wife's testimony, in support of his claim.

Added to the record is the Veteran's June 2011 statement wherein he notes that scoliosis was hereditary in his family and his father and two brothers had it (6/17/11 VBMS VA 21-4138 Statement in Support of Claim).  He felt fine when he entered service and believed that lifting heavy ammunition worsened his scoliosis.  

VA medical records, including in November 2012, continue to show diagnoses of degenerative disc disease of the lumbar spine and scoliosis (11/16/15 VBMS CAPRI, pp. 139, 141).  See 9/26/05 VBMS Medical Treatment Record, pp. 12-13.

The Veteran also submitted information regarding the weight of the projectiles he lifted in service, noting that he weighed 135 pounds when he entered service, and that the projectiles were not made to be lifted by lightweight persons (6/17/11 VBMS Correspondence).  He also submitted a photograph of an artillery piece he had to lift (4/18/11 VBMS Photographs).

During his Board hearing, the Veteran explained that his job in service involved daily lifting of heavy artillery pieces that weighed over 200 pounds.  See Board hearing transcript at pages 3 and 16.  He never went to sick call and his back problems developed in 1970, after discharge.  Id. at 4.  The Veteran sought treatment at the VA medical center (VAMC) in California in 1970 but was advised it could not provide treatment.  Id. at 5.  He then obtained private medical care but those records are unavailable.  Id.  The Veteran treated his back pain with Tylenol; and, his wife stated that he complained of back pain in the 1970s and 1980s for which he bought and used a back brace.  Id. at 17.  VA provided treatment for his back disorder and he recently had private medical care, the records of which he provided to VA.  Id. at 6-7.

The Veteran's statements relate to the previously unestablished elements of a current disability and a link between a current back disorder condition and service.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade, 24 Vet. App. at 117-20.

ORDER

The appeal as to the claim for service connection for an ulcer disorder, including as secondary to service-connected PTSD, is dismissed.

New and material evidence has been received to reopen the claim for service connection for a back disorder.


REMAND

Back

The Board's finding of new and material evidence to reopen the Veteran's claim for service connection for a back disorder triggers VA's duty to assist and provide him an examination.  Shade, 24 Vet App at 120-21.

Gastrointestinal Disorder

An October 2009 VA examiner opined that it was "less likely than not the [V]eteran's gastritis is related to his period of active duty or secondary to his service-connected [PTSD]."  The examiner did not provide an opinion as to whether PTSD aggravated the gastritis.  Such an opinion is required in this case.  See El-Amin v. Shinseki, 26 Vet. App. (2013).  

PTSD

During his Board hearing, the Veteran expressed concern about the adequacy of his March 2016 VA Examination.  See Board hearing transcript at page 12.  He believed that the examiner did not have a sufficient medical history to conduct the examination and mentioned that he recently started seeing a new clinic physician.  Id. 12-13.   

VA mental health records in June and November 2015 show that the Veteran was seen with symptoms of anxiety of fluctuating severity further complicated with diagnoses of obsessive-compulsive disorder (OCD) and phobia in addition to PTSD (11/16/15 VBMS CAPRI, pps. 7, 41).  

The March 2016 examiner reported mental disorder diagnoses of PTSD and alcohol use, and relied, in part, on an August 2008 VA PTSD examination for background and history (3/23/16 VBMS C&P Exam, pp. 1, 3).  

In light of the VA medical records showing that the Veteran has OCD and phobia, and given the competent medical lay evidence discussed above, a new VA examination is warranted to determine the current severity of his service-connected PTSD.

Records

In August 2011, the Veteran reported that, after his March 1970 discharge, he applied for employment in the housekeeping unit at the University of California in Los Angeles (UCLA), underwent a physical examination, and was determined unfit due to hernia disability (8/31/11 VBMS VA 21-4138 Statement in Support of Claim).

The Veteran testified that he retired from his job due to back (scoliosis) and knee disorders.  See Board hearing at page 19.  Medical statements regarding his inability to work in 2007 due to severe osteoarthritis and spinal stenosis were provided by Dr. Ronald K. Nudelman (6/17/11 VBMS Medical Treatment Record Non Government Facility).   

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (b),(c) (West 2014).  Efforts should be made to obtain these relevant private medical records.

Recent medical records regarding the Veteran's treatment at the VAMC in Dallas and the VA Forth Worth Outpatient Center since November 2015 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran complete authorizations for VA to obtain all private treatment records and examination reports, including those from Dr. Ronald K. Nudelman UCLA.

If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

2. Then request a copy of the Veteran's 1970 employment physical examination report from UCLA.

3. Obtain all medical records regarding the Veteran's treatment by Dr. Ronald K. Nudelman, 11600 Wilshire Blvd., #218, Los Angeles, CA 80025-1782 

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. Obtain all records of the Veteran's VA treatment since November 2015, including at the VAMC in Dallas and at the Fort Worth Outpatient Center.

5. After completing the development requested above, schedule the Veteran for a VA gastrointestinal examination performed by a physician to determine whether current gastrointestinal disabilities are related to service or the service-connected PTSD disability.  The claims file and a copy of this remand should be made available prior to the examination.  The examiner is requested to address the following:

a. Is any gastrointestinal disability shown since 2009, including gastritis and H. pylori, at least as likely as not caused by a disease or injury in active service, including the service-connected PTSD disability? 

b. If not, is the gastrointestinal disability at least as likely as not aggravated by the service-connected PTSD disability?  Aggravation means that PTSD caused an increase in the underlying gastritis, H. pylori, or other disability.

c. If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability, that shows a baseline of gastritis, H. pylori, or other disability, prior to aggravation.

d. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

e. The Veteran is competent to report symptoms and observable history. 

f. The absence of evidence of treatment for gastrointestinal symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

g. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

6. Schedule the Veteran for a VA examination by a physician to determine whether any current lumbar spine disability is the result, in whole or part, of disease or injury in service.  The claims folder, including this remand, should be reviewed. 

a. For each current lumbar spine disability, including degenerative disc disease, scoliosis, or another lumbar spine disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current (present at any time since 2008) lumbar spine disabilities, in whole or part, had their onset in service, are related to his reported in-service injuries, or are otherwise the result of a disease or injury in service?

b. If a lumbar spine disorder did not have its onset in service, the examiner should state whether it is undebatable (clearly and unmistakably) that the condition existed prior to the Veteran's active service, to include being a congenital defect.  The examiner should state whether the disorder is a disease or a congenital defect. 

c. If it is determined that the identified disorder is a congenital defect, the examiner should opine whether a superimposed disability became manifested in service and, if so, address the nature of that superimposed disability. 

d. The examiner should then opine whether it is at least as likely as not that any superimposed disability developed in service or is otherwise causally related to service.

e. If it is determined that the identified disability is not a congenital defect, the examiner should provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

f. The examiner should provide reasons for this opinion.  The examiner should discuss the Veteran's post service reports of symptoms. 

g. The Veteran is competent to report symptoms and observable history. 

h. The absence of evidence of treatment for lumbar spine symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

i. If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain whether this is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge, or there is additional evidence that would permit the needed opinion to be provided.

7. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination so to become familiar with medical history of the psychiatric disorder.

8. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


